Citation Nr: 0021341	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as secondary to the veteran's service-
connected fracture of the right tibia and fibula.

2.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to the veteran's service-
connected fracture of the right tibia and fibula.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  

The veteran also appealed the RO's denial of entitlement to 
service connection for a right knee disorder, to include as 
secondary to his service-connected fracture of the right 
tibia and fibula.  However, in a May 1999 rating decision, 
the RO granted this benefit by expanding the grant of service 
connection for a fracture of the right tibia and fibula to 
include right knee impairment and by increasing the assigned 
evaluation to 20 percent.  The veteran was notified in this 
decision that this grant constituted a full grant of the 
benefit of service connection for a right knee disability and 
that no further action would be taken unless he expressed 
dissatisfaction with the action taken.  In this regard, the 
Board observes that no such response has been received from 
the veteran to date.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran currently suffers from a right hip disorder.

2.  There is competent medical evidence of a nexus between 
the veteran's current right ankle disorder and his service-
connected fracture of the right tibia and fibula.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right hip disorder, to include as secondary to the veteran's 
service-connected fracture of the right tibia and fibula, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
right ankle disorder, to include as secondary to the 
veteran's service-connected fracture of the right tibia and 
fibula, is initially found to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a right hip 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease (or, in claims of 
secondary service connection, a service-connected disability) 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  The nexus requirement may be satisfied by evidence 
showing that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

The Board has reviewed the veteran's service medical records 
and observes that such records are entirely negative for 
complaints of, or treatment for, right hip symptomatology.  

VA treatment records dated from May through July of 1998 
reflect the veteran's first complaints of right hip pain, 
although these complaints were made in conjunction with his 
complaints of a cyst on the right buttock.  Reduced flexion 
and abduction of the right hip were noted in June 1998.  
However, a July 1998 treatment record indicates that the 
veteran's right buttock cyst had been removed, and range of 
motion of the right hip was within normal limits.  Strength 
of 4-/5 of the right hip was noted, but the examiner 
indicated doubts about whether that strength represented the 
veteran's maximum effort.  No diagnosis of a chronic right 
hip disorder was mentioned in any of these records.  

In August 1998, the veteran underwent a VA orthopedic 
examination, which revealed full range of motion of the right 
hip and pain upon motion.  It was noted that the veteran's 
chart and claims folder were available for review.  The 
veteran complained of hip pain and the removal of a cyst in 
June 1998 was noted.  The examiner diagnosed pain in the 
right hip, status post fracture of the right tibia and fibula 
with surgery, and noted that, following review of the 
veteran's medical records, such pain was "not likely 
secondary to the service-connected fracture of the right 
tibia-fibula."  

An October 1998 statement from J. E. Tomlin, M.D., indicated 
that the veteran had post traumatic arthritis of his right 
knee and ankle as a result of a right tibia and fibula 
fracture in service.  The physician made no reference to any 
right hip disorder.  

In this case, the Board has reviewed the relevant medical 
evidence of record but finds no evidence suggesting a current 
right hip disability within the meaning of the laws and 
regulations of the VA.  While the veteran's right hip pain 
has been noted in several reports, the Board observes that 
pain alone, without a diagnosed or identifiable underlying 
disorder, may not constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  No such underlying disorder has 
been identified in this case.  The Board would also note that 
even if it were accepted, for purposes of discussion, that 
the veteran had a right hip disorder there has been no 
competent medical evidence submitted relating such complaints 
to service or to a service connected disability. 

Indeed, the only evidence of record supporting the veteran's 
claim is the lay evidence of record, including the testimony 
from his April 1999 VA hearing.  However, the veteran has not 
been shown to possess the medical expertise necessary to 
render a diagnosis or to establish a nexus or link between a 
currently diagnosed disorder and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See also LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner and 
unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
Therefore, the lay contentions of record, alone, do not 
provide a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for a 
right hip disorder, to include as secondary to his service-
connected fracture of the right tibia and fibula, this claim 
must be denied as not well grounded.  Since the veteran's 
claim for service connection is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 (Fed. Cir. 1997) ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well grounded' claim").

The Board recognizes that the RO initially denied the 
veteran's claim as not well grounded in the appealed October 
1998 rating decision but appeared to continue this denial on 
the merits of the claim in a May 1999 Supplemental Statement 
of the Case.  Regardless of the basis of the RO's denial, 
however, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has held that no 
prejudice to the veteran results in cases where an RO denies 
a claim for service connection on the merits and does not 
include an analysis of whether the veteran's claim is well 
grounded, and the Board denies the same claim as not well 
grounded.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

During his April 1999 VA hearing, the veteran testified that 
Dr. Tomlin had seen him for his right hip, knee and ankle 
problems and had taken X-rays.  However, there is no report 
of such right hip x-rays or positive findings of record.  In 
this regard, the Board would point out that the VA has a duty 
under 38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran 
of the evidence needed to complete his application for 
service connection when the VA is aware of the existence of 
relevant evidence.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997); see also Robinette v. Brown, 8 Vet. 
App. at 77-78.  However, as discussed above, even were we to 
concede that the veteran had a current right hip disorder, 
there is no evidence relating such a disorder to service or a 
service connected disability.  The veteran reported being 
seen by Dr. Tomlin and we note that the report from this 
physician identified traumatic arthritis of the ankle and 
knee which was related to the veteran's service connected 
disability, but there was no reference to a right hip 
disorder.  As such the Board finds that the veteran's claim 
as to this issue is not well grounded and it is not aware of 
any relevant evidence which would well ground this claim.  
Essentially, the veteran needs competent medical evidence 
showing a current right hip disability and a causal nexus 
between such disability and either service or a service-
connected disability.




II.  Entitlement to service connection for a right ankle 
disorder

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a right ankle 
disorder, to include as secondary to his service-connected 
fracture of the right tibia and fibula, is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In 
other words, the Board finds that this claim is plausible and 
capable of substantiation.  The Board has based this initial 
finding on an October 1998 statement from Jerrold E. Tomlin, 
M.D., who related the veteran's current right ankle disorder 
to his service-connected fracture of the right tibia and 
fibula.  However, for reasons detailed below, the Board will 
not render a decision on the merits of this claim at the 
present time.


ORDER

A well-grounded not having been submitted, entitlement to 
service connection for a right hip disorder, to include as 
secondary to the veteran's service-connected fracture of the 
right tibia and fibula, is denied.

The claim of entitlement to service connection for a right 
ankle disorder, to include as secondary to the veteran's 
service-connected fracture of the right tibia and fibula, is 
well grounded, to this extent, the appeal is granted.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim for service 
connection for a right ankle disorder.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 
Vet. App. 72, 74 (1993).  This duty includes securing medical 
records to which a reference has been made, as well as 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  
If an examination report is incomplete, the Board must await 
its completion, or order a new examination, before deciding 
the veteran's claim.  See Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992).  

In his October 1998 statement, Dr. Tomlin asserted that the 
veteran had post-traumatic arthritis of the right ankle as a 
result of an in-service injury that resulted in a fracture of 
the right tibia and fibula.  Dr. Tomlin further indicated 
that this injury was treated by tibial rodding and 
complicated by compartment syndrome and, then, right ankle 
arthritis.  It is unclear from this statement, however, 
whether Dr. Tomlin had access to radiographic studies of the 
veteran's right ankle or whether he based this opinion on a 
review of the veteran's claims file.  The Board also observes 
that the veteran's August 1998 VA orthopedic examination 
report does not include commentary regarding the etiology of 
his current right ankle disorder.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he complete a signed release 
form for treatment records from Dr. 
Tomlin.  This release form should include 
Dr. Tomlin's complete address.

2.  After securing the necessary release, 
the RO should request any records of 
medical treatment from Dr. Tomlin which 
are not currently associated with the 
veteran's claims file.  Any records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the veteran's claims file.

3.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the etiology, nature, and extent of his 
current right ankle disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
Based on a review of the claims file, any 
tests or studies considered to be 
warranted and the clinical findings of 
the examination, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's current right ankle 
disorder was incurred as a result of 
either service or his service-connected 
fracture of the right tibia and fibula.  
If this question is answered in the 
negative, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that aggravation of the 
veteran's right ankle disorder is 
proximately due to, or the result of, his 
service-connected fracture of the right 
tibia and fibula.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for a 
right ankle disorder, to include as 
secondary to his service-connected 
fracture of the right tibia and fibula.  
If the determination of this claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 


